Citation Nr: 1138882	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  06-12 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for a disability manifested by bilateral leg cramps.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1964 to June 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2009, the Board remanded the claim for additional development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Nevertheless, the Board finds that further development is warranted and the claim is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran asserts that the leg cramps are related to cold exposure while he was stationed in Germany.  He also argues that the leg cramps are due to the service-connected tinea corporis and tinea pedis.  

As the Veteran's claim has not been considered under these theories of entitlement, remand for additional development is warranted. See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).






Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim of secondary service connection.  

2.  Afford the Veteran a VA examination by a physician to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's leg cramps are due to cold exposure during his 1965-66 tour of duty in Germany or caused by or aggravated by the service-connected tinea corporis and tinea pedis? 

In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms. 

If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential causes, if so, identify the other potential causes, 





when either cold exposure in service or the service-connected disabilities is not more likely than any other to cause the Veteran's current leg cramps and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge after a review of the medical literature, if necessary. 

The Veteran's file must be made available to the VA examiner for review. 

3.  After the development has been completed, adjudicate the claim, considering 38 C.F.R. § 3.310.   If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


